DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Nathan T. Lewis on 3/31/2021 and multiple e-mail communications attached.

Regarding claim 1, the claim is amended as disclosed below:
(Currently Amended) A ball training device comprising:
a motion transfer member mounted vertically about a vertical axis, and at least partially extending into a modified ball, wherein a flexible portion of the motion transfer member at least partially extends into the modified ball; 
a base, coupled to a bottom portion of the motion transfer member; 
the modified ball coupled to a top portion of the motion transfer member; 
the modified ball having a front half with a kicking or striking surface and a back half, the back half being a radially truncated surface and having a maximum radius less than that of a maximum radius of the front half;
wherein the front half comprises a radially curved outermost surface at the maximum radius of the front half, the back half comprises a radially curved outermost surface at the maximum radius of the back half; and wherein the front half and back half are in a horizontally opposed orientation in relation to the vertical axis.

Regarding claim 2, the expression “the spring” is changed to - - the motion transfer member - -.

Regarding claim 7, the expression “the flexible portion” is changed to - - a flexible portion - -.

Regarding claim 11, the expression “the angle” is changed to - - an angle - -.

Regarding claim 12, the claim is amended as disclosed below:
12. (Currently Amended) A system comprising: a modified ball having a front half with a spheroid or prolate spheroid kicking surface and a back half being radially truncated surface about a vertical axis and at least partially extending into the modified ball, the modified ball is coupled to the base via the motion transfer member; MMOP-00033Appl. No. 16/448,938Reply to Office Action of May 15, 2020a sensor configured to receive input when a user interacts with the modified ball; ; wherein the front half comprises a radially curved outermost surface at a maximum radius of the front half, and the back half comprises a radially curved outermost surface at the maximum radius of the back half; and wherein the front half and back half are in a horizontally opposed orientation in relation to the vertical axis.

Regarding claim 18, the following amendment is provided:
18. (Currently amended) A ball training device comprising: a motion transfer member mounted vertically about a vertical axis to a modified golf ball; a radially truncated surface of a maximum radius of the front half;
wherein the front half comprises a radially curved outermost surface at the maximum radius of the front half, and the back half comprises a radially curved outermost surface at the maximum radius of the back half; and wherein the front half and back half are in a horizontally opposed orientation in relation to the vertical axis.

Regarding claim 21, the expression “blocking the foot” is changed to - - blocking a player’s foot - -

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711